IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 5, 2014

          STATE OF TENNESSEE v. SAIDRICK TIWON PEWITTE

                  Appeal from the Circuit Court for Madison County
                        No. 12519    Donald H. Allen, Judge


                No. W2013-00962-CCA-R3-CD - Filed March 25, 2014


A Madison County Circuit Court jury convicted the Defendant-Appellant, Saidrick Tiwon
Pewitte, of possession of .5 grams or more of cocaine with the intent to sell; possession of
.5 grams or more of cocaine with the intent to deliver; possession of a Schedule III controlled
substance (dihydrocodeinone) with the intent to sell; possession of dihydrocodeinone with
the intent to deliver; and possession of a firearm with the intent to go armed during the
commission of or attempt to commit a dangerous felony. See T.C.A. §§ 39-17-417, -1324
(2011). He received a total effective sentence of twenty-eight years in the Department of
Correction. The sole issue presented for our review is whether the evidence is sufficient to
support the convictions. Upon review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and A LAN E. G LENN, JJ., joined.

George Morton Googe, District Public Defender; Gregory D. Gookin, Assistant Public
Defender, Jackson, Tennessee, for the Defendant-Appellant, Saidrick Tiwon Pewitte.

Robert E. Cooper, Jr., Attorney General and Reporter; Caitlin E.D. Smith, Assistant Attorney
General; James G. Woodall, District Attorney General; and Brian M. Gilliam, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

       This case arises from the execution of a search warrant at the residence of the
Defendant-Appellant, Saidrick Tiwon Pewitte, in Jackson, Tennessee. As a result of the
search, the Madison County Grand Jury returned a six-count indictment charging the
Defendant with the possession of cocaine and of painkillers with the intent to sell or deliver,
and the possession of a gun with the intent to go armed during the commission of or attempt
to commit a dangerous felony.1 The following proof was adduced at trial.

        Trial. Investigator Samuel Gilley of the Jackson Police Department Gang
Enforcement Team testified that he served a search warrant on the afternoon of October 5,
2011, at the Defendant’s home. The Defendant was listed as the subject of the search
warrant. Curtis Goyer and Christian Ellison were observed to enter the home immediately
prior to the search. The police knocked on the front door, announced their presence, and
forcibly entered when no one answered the door. Investigator Gilley said seven or eight
officers were involved in executing the search warrant and that he was the last one to enter
the residence.

        Investigator Gilley described the layout of the residence and said the police focused
their investigation on the far left side of the house. This room, previously a garage or
carport, had been remodeled into a bedroom with a front door. Investigator Gilley explained
that from this room, two or three small steps lead into the kitchen and the main part of the
house. Upon his entry through the front door into the remodeled garage, Investigator Gilley
observed that Mr. Goyer had been detained “just inside” the door. The Defendant was in this
room sitting on his bed. Mr. Ellison was detained on the small staircase that led into the
kitchen. Investigator Gilley stated that apart from law enforcement, these three men were
the only people in the house. After the scene was secured, the police took the men outside
to the front yard and executed their search of the residence.

       During the search, Investigator Gilley observed the following:

                 One of the first things that I readily recognized [were] two bags of
       cocaine that were wrapped individually. Both of them had an approximate
       field weight of half a gram each. They were on the nightstand in that bedroom
       . . . that we came in where [the Defendant] was in bed. Directly next to his bed
       was a nightstand and on top of it were those two bags of cocaine. There was
       also a clear plastic bag that had nine Lortab pills and three Vicodin pills. This
       was in a -- tied up in like a sandwich baggy. There was a blue bag that kind
       of was on the stairs like going from that bedroom area up to the kitchen that
       had digital scales, some spoons, some plastic bags that had like the corners
       twisted off. Some of the items had the white powdery residue. There was also
       an open box of the same type of sandwich bags that the cocaine and the pills
       were packaged in on the nightstand.


       1
         A count for employing a firearm during the commission of a dangerous felony was dismissed upon
motion of the State.

                                              -2-
       ....

               There was another bigger bag found inside the kitchen cabinet and I
       was informed to come over and have it photographed and collected. It was a
       larger sandwich bag that contained two other individual packages of cocaine.
       One was approximately 37.4 grams and the other was approximately 13.2
       grams.

       Investigator Gilley collected the evidence retrieved from the Defendant’s residence
which included two large bags of cocaine recovered from a kitchen cabinet and two small
bags of cocaine and a bag of painkiller tablets recovered from the bedroom nightstand. A
blue bag containing a digital scale, two spoons, and three twisted plastic bags inside the blue
bag was recovered from the steps leading to the kitchen. Investigator Gilley noted, “These
are baggies that have been twisted and had the corner twisted torn out of them. I mean,
definitely the metal spoon and these baggies have white powdery residue on them . . .”

        Investigator Gilley said law enforcement also found “a loaded .38 revolver” in the
drawer of the same nightstand from where the two smaller cocaine bags and pills were
recovered. Inside the nightstand drawer, there were some bullets and a wallet with $667 in
cash and the Defendant’s Social Security card. There was also a holster and a piece of mail
addressed to the Defendant at this residence. Investigator Gilley identified these items at
trial. He further identified the box of sandwich bags seized from on top of the nightstand.
The police also seized a plastic bag containing twenty-seven rounds of ammunition for a .38
caliber revolver from the Defendant’s bedroom cabinet. Near these bullets, there was a
Crown Royal bag containing $1,395 in cash. The police seized a total amount of $2,062 in
cash from the Defendant.

       On cross-examination, Investigator Gilley testified that Mr. Goyer and Mr. Ellison
saw the police and “hurried” into the house. He said the Defendant reported having knee
problems and required assistance from a wheelchair when the police took him out of the
residence.

       Christopher Wiser testified that he was a lieutenant with the Jackson Police
Department Special Operations Division and the commander of the Gang and K-9 Units.
During the search of the Defendant’s residence, Lieutenant Wiser explained a rights waiver
form to the Defendant and Mr. Goyer. Both men signed the form, which was entered into
evidence. Lieutenant Wiser said he interviewed Mr. Goyer at the scene and that the
Defendant was the person of interest in the investigation.




                                              -3-
        Sergeant Phillip Kemper of the Jackson Police Department Gang Enforcement Team
testified that he interviewed and took a statement from the Defendant during the search of
the residence. He identified the Defendant’s formal adopted statement, which was admitted
into evidence without objection. Sergeant Kemper read the Defendant’s statement into the
record, which contained, in pertinent part, the following:

       The powder and pills on the table by my bed belonged to me because I am in
       a lot of pain and I have a drug problem. The gun that was in the table by my
       bed was mine. I have had it for about six months because some bad things
       have gone on in my neighborhood and I’m home by myself a lot and disabled
       and need protection. My wallet was in there too. I think it had about $650 or
       so cash that was my disability check. If there was anything else illegal in that
       house, I do not know about it or where or how it got there. I accept
       responsibility for what little dope is mine because I am in pain and I have a
       drug problem. I only have the gun because I was disabled and needed
       protection.

       Brenda McNeil, the evidence custodian for the Jackson Madison County Metro
Narcotics Unit, received the following evidence pertaining to the instant case: four bags of
cocaine weighing approximately 37.4 grams, 13.2 grams, 0.5 grams, and 0.5 grams,
respectively; a plastic bag with nine Lortab pills and three Vicodin pills; and “a blue bag with
a black digital scale, two spoons and three bags with the corners torn off” as well as an open
box of sandwich bags. Ms. McNeil transported the narcotics to the lab for testing. Ms.
McNeil said she was the only person who had custody of the items.

        Special Agent Shalandus Harris, a forensic scientist with the Tennessee Bureau of
Investigation (TBI) Memphis regional lab, testified as an expert witness in the field of drug
analysis and identification. In this case, she received and examined the contents of three
plastic bags. Agent Harris performed a color test and an instrumental analysis and
determined the substance in the first bag to be cocaine with a weight of 48.04 grams. She
did not test the second bag because the statutory weight requirement for cocaine had already
been met, with the next cutoff being 300 grams. The third plastic bag contained various
tablets which she tested separately. She identified three different types of tablets based on
their color and markings. After an instrumental analysis, she found that the tablets tested
positive for hydrocodone, a Schedule III controlled substance. She determined the brand
names of the tablets to be Lortab and Vicodin. Agent Harris generated an official forensic
chemistry report, which was admitted into evidence.

       Investigator Rodney Anderson of the Jackson Police Department Gang Unit testified
that he took several photographs of items found at the scene of the Defendant’s residence

                                              -4-
during the search. He individually identified the photographs, which were entered as a
collective exhibit without objection. He said the photographs accurately depicted what he
observed at the residence on the day in question.

        Christian Ellison, the Defendant’s cousin, testified that his aunt, uncle, their
grandchildren, and the Defendant lived at the residence that was searched on October 5,
2011. On that day, Mr. Ellison said he and his uncle, Curtis Goyer, returned to the house at
around 1:15 or 1:30 p.m. after a job. When Mr. Ellison went outside “to water the dog,” he
saw the police arrive. At that point, he “took off into the house” to tell his cousin that the
police were outside. He said he alerted the Defendant because he knew his cousin “was
using drugs and stuff like that.” When Mr. Ellison entered the front door into the remodeled
garage, he saw the Defendant on the bed and Mr. Goyer seated on the couch. He said that
“everything happened so fast” by the time the police entered the home. According to Mr.
Ellison, when he told the Defendant about the police, the Defendant threw a purple Crown
Royal bag at him. He said he was on the small staircase at the time and that the bag hit him
in the chest and fell onto the steps. A white compact substance fell out of the bag onto the
floor along with some bags and a scale. Mr. Ellison stated that he did not know what to do
and that he grabbed the drugs and “threw them in the cabinet.” The bag and other items were
“still on the steps where [the police] found it.” He said he moved the drugs because he was
scared and because he wanted to help his cousin. He stated that the drugs and other items
did not belong to him. Mr. Ellison said that the Defendant had knee surgery and was taking
pain medication and that the Defendant had been confined to the hospital bed in his room for
months.

        Curtis Goyer testified that he was the Defendant’s stepfather and that he had lived in
the residence in question for thirty years. He said the Defendant had stayed at his house for
four or five years. According to Mr. Goyer, the Defendant had fallen a few months before
the search and had torn the muscles in both legs. After the fall, the Defendant had surgery
and stayed on a hospital bed in the den. On the afternoon of October 5, 2011, Mr. Goyer and
the Defendant were in the den reading their mail when Mr. Ellison told them the police were
outside. Mr. Goyer said he saw the police in front of his house with shotguns, but he did not
see any interaction between his nephew and the Defendant. Mr. Goyer said that before
returning to the house, he had been staining a fence with his nephew since around 9:00 a.m.
and he did not see Mr. Ellison with any drugs.

        Mr. Goyer testified that he was not aware of drugs in his house on the day of the
search. He said he had previously observed the Defendant use small packets of cocaine on
at least two occasions, but he had never seen cocaine in the amount recovered by the police.
Mr. Goyer knew that the Defendant had a revolver, which he said the Defendant had obtained
after his injury. He said both he and the Defendant kept money locked in the kitchen cabinet.

                                             -5-
Mr. Goyer stated that the Defendant received a monthly disability check of “$800 or $900.”
He also reported that the Defendant had obtained a loan of about $1,500 a few months before
the search and that he had taken the Defendant to the bank to apply for and accept the loan.
He said that the Defendant had limited mobility and that he took the Defendant “to the bank
and to the doctor and to do exercise and stuff like that in a wheelchair.” He was also aware
that the Defendant took “lots of medication.” Mr. Goyer said he and his wife did not use any
drugs apart from prescribed medication.

        The Defendant chose not to testify and did not present any proof at trial. Based on the
above proof, the jury convicted the Defendant as charged on all five counts and assessed a
fine of $5,000 for each count.2 At a subsequent sentencing hearing, the trial court merged
the narcotics offenses into one count of possession of .5 grams or more of cocaine with the
intent to sell and one count of possession of a Schedule III controlled substance with the
intent to sell. For his three felony convictions, the Defendant was fined a total of $15,000.
The trial court sentenced the Defendant as a Range II, multiple offender to twenty years’
imprisonment for the cocaine offense and eight years for the dihydrocodeinone offense. For
the firearm offense, the Defendant was sentenced to eight years, to be served consecutively
to the underlying dangerous felony of possession of cocaine with the intent to sell. See
T.C.A. § 39-17-1324(e)(1). The Defendant received an effective sentence of twenty-eight
years in the Department of Correction. After the denial of his motion for new trial, this
timely appeal followed.

                                               ANALYSIS

        I. Sufficiency of the Evidence. On appeal, the Defendant argues that the evidence
was insufficient to support his convictions. Specifically, he contends that the State did not
present any proof to establish that he was selling either cocaine or hydrocodone. 3 He also
asserts that although the State established that he possessed a gun, “[n]o additional proof was
adduced to show that [the Defendant’s] purpose for having a firearm was to further his
possession of cocaine with intent to sell/deliver.” The State responds that there was ample
evidence to support the convictions. We agree with the State.


        2
           Specifically, the Defendant was convicted of possession of .5 grams or more of cocaine with the
intent to sell, a Class B felony; possession of .5 grams or more of cocaine with the intent to deliver, a Class
B felony; possession of dihydrocodeinone with the intent to sell, a Class D felony; possession of
dihydrocodeinone with the intent to deliver, a Class D felony; and possession of a firearm with the intent to
go armed during the commission of a dangerous felony, a Class D felony.
        3
          We note that “hydrocodone” and “dihydrocodeinone” are used interchangeably in the record and
in the parties’ briefs. See also T.C.A. § 39-17-410 (identifying “dihydrocodeinone (hydrocodone)” as a
Schedule III controlled substance).

                                                     -6-
        We begin our analysis of this issue by recognizing well established law concerning
an appellate court’s review of the sufficiency of the evidence. The State, on appeal, is
entitled to the strongest legitimate view of the evidence and all reasonable inferences which
may be drawn from that evidence. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). When
a defendant challenges the sufficiency of the evidence, the standard of review applied by this
court is “whether, after reviewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Similarly, Rule 13(e) of
the Tennessee Rules of Appellate Procedure states, “Findings of guilt in criminal actions
whether by the trial court or jury shall be set aside if the evidence is insufficient to support
a finding by the trier of fact of guilt beyond a reasonable doubt.” Guilt may be found beyond
a reasonable doubt in a case where there is direct evidence, circumstantial evidence, or a
combination of the two. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990)
(citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895,
897 (Tenn. 1961)).

        The trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). When reviewing issues regarding the sufficiency of the
evidence, this court shall not “reweigh or reevaluate the evidence.” Henley v. State, 960
S.W.2d 572, 578-79 (Tenn. 1997). This court has often stated that “[a] guilty verdict by the
jury, approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.” Bland, 958 S.W.2d at 659. A
guilty verdict also “removes the presumption of innocence and replaces it with a presumption
of guilt, and the defendant has the burden of illustrating why the evidence is insufficient to
support the jury’s verdict.” Id. (citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982)).

        “In the absence of direct evidence, a criminal offense may be established exclusively
by circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v. State, 313 S.W.2d 451, 456-
58 (Tenn. 1958)). However, “[t]he jury decides the weight to be given to circumstantial
evidence, and ‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable,
313 S.W.2d at 457). This court may not substitute its inferences for those drawn by the trier
of fact in cases involving circumstantial evidence. State v. Sisk, 343 S.W.3d 60, 65 (Tenn.
2011) (citing State v. Lewter, 313 S.W.3d 745, 748 (Tenn. 2010)). We note that the standard
of review “‘is the same whether the conviction is based upon direct or circumstantial
evidence.’” State v. Hanson, 279 S.W.3d 265, 275 (quoting State v. Sutton, 166 S.W.3d 686,

                                              -7-
689 (Tenn. 2005)); State v. Carruthers, 35 S.W.3d 516, 557 (Tenn. 2000). The court in
Dorantes specifically adopted the standard for circumstantial evidence established by the
United States Supreme Court in Holland:

              “Circumstantial evidence . . . is intrinsically no different from
       testimonial evidence. Admittedly, circumstantial evidence may in some cases
       point to a wholly incorrect result. Yet this is equally true of testimonial
       evidence. In both instances, a jury is asked to weigh the chances that the
       evidence correctly points to guilt against the possibility of inaccuracy or
       ambiguous inference. In both, the jury must use its experience with people and
       events in weighing the probabilities. If the jury is convinced beyond a
       reasonable doubt, we can require no more.”

Dorantes, 331 S.W.3d at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).

        The Defendant was convicted of possession of .5 grams or more of cocaine with the
intent to sell or deliver, possession of dihydrocodeinone with the intent to sell or deliver, and
possession of a firearm with the intent to go armed during the commission of a dangerous
felony. To sustain a conviction for the possession of cocaine with the intent to sell or deliver,
the State was required to prove beyond a reasonable doubt that the Defendant knowingly
“possess[ed] [cocaine] with intent to manufacture, deliver or sell [cocaine].” T.C.A. § 39-17-
417(a)(4) (2011). A violation of subsection (a) with respect to .5 grams or more of cocaine
is a Class B felony. Id. § 39-17-417(c)(1). Similarly, to sustain a conviction for the
possession of dihydrocodeinone with the intent to sell or deliver, the State had to prove that
the Defendant knowingly “possess[ed] [dihydrocodeinone] with intent to manufacture,
deliver or sell [dihydrocodeinone].” Id. § 39-17-417(a)(4). A violation of subsection (a)
with respect to a Schedule III controlled substance is a Class D felony. Id. § 39-17-
417(d)(1). The possession of a firearm with the intent to go armed during the commission
of a dangerous felony is a Class D felony. Id. § 39-17-1324(a), (g). The possession of
cocaine with the intent to sell or deliver is considered a “dangerous felony.” Id. § 39-17-
1324(i)(1)(L).

        In challenging the sufficiency of the convicting evidence, the Defendant contends that
the State failed to establish the elements of intent to sell the cocaine or the painkillers. He
argues that the proof demonstrated that he was merely a user of cocaine and pain medication.
To support this claim, he points to the testimony of Mr. Ellison and Mr. Goyer establishing
that the Defendant used cocaine and painkillers due to a prior surgery. He maintains that the
proof showed that the source of his money was a recent loan and his disability check. The
Defendant asserts that “the criminal conduct ultimately involves Ellison running into the
house, running up the stairs to the kitchen, and hiding a large amount of cocaine from law

                                               -8-
enforcement.” Regarding the firearm offense, the Defendant argues that the proof
established that he possessed a revolver for his own protection and that the State failed to
prove that he had the intent to go armed while possessing cocaine with the intent to sell or
deliver.

        Viewed in the light most favorable to the State, the evidence presented at trial was
sufficient to sustain each of the Defendant’s convictions. The proof regarding intent in this
case, as in most cases, was largely circumstantial. However, in light of Investigator Gilley’s
testimony regarding the packaging of the drugs and the amount of cocaine that was found,
the jury could reasonably infer that the cocaine and the painkillers were for resale. See
T.C.A. § 39-17-419 (2011) (“It may be inferred from the amount of a controlled substance
or substances possessed by an offender, along with other relevant facts surrounding the
arrest, that the controlled substance or substances were possessed with the purpose of selling
or otherwise dispensing.”). Such “other relevant facts” that can give rise to an inference of
intent to sell or deliver include the absence of drug paraphernalia, the presence of a large
amount of cash, and the packaging of the drugs. See State v. Belew, 348 S.W.3d 186, 191-92
(Tenn. Crim. App. 2005) (citing State v. Chearis, 995 S.W.2d 641, 645 (Tenn. Crim. App.
1999) (finding sufficient evidence to support the jury’s finding of intent to deliver when the
defendant possessed 1.7 grams of crack cocaine, no drug paraphernalia, and 5.1 grams of
baking soda); State v. Logan, 973 S.W.2d 279, 281 (Tenn. Crim. App. 1998) (finding
sufficient evidence of intent to sell to support conviction when the defendant possessed a
large amount of cash and several small bags of cocaine); State v. Brown, 915 S.W.2d 3, 8
(Tenn. Crim. App. 1995) (finding that the absence of drug paraphernalia and the manner of
packaging of drugs supported an inference of intent to sell); State v. William Martin Frey,
No. M2003-01996-CCA-R3-CD, 2004 WL 2266799, at *8 (Tenn. Crim. App. Oct. 6, 2004)
(finding that testimony of 1.8 grams of cocaine, a “stack” of cash, and absence of drug
paraphernalia constituted sufficient evidence to support the jury’s inference of intent to sell),
perm. to appeal denied (Tenn. Feb. 28, 2005)).

        Here, the Defendant maintains that the drugs were for his personal use. However, law
enforcement recovered one package of cocaine weighing over 48.04 grams, an open box of
sandwich bags in a nightstand in close proximity to cocaine and painkillers, a digital scale,
and spoons and plastic bags with “white powdery residue” on them. The police also found
plastic bags with the corners torn off. Investigator Gilley testified that based on his training
and experience as a narcotics investigator, he determined that the spoons, scale, and plastic
bags were used to measure, weigh and package drugs. He also testified that drugs are
generally packaged in a corner of a sandwich bag, which is then twisted, tied, and torn off.
He said that the drugs recovered from the Defendant’s residence were packaged consistent
with this manner. Because the sandwich bags were found on a nightstand next to cocaine



                                               -9-
and painkillers, rather than in the kitchen, the jury could reasonably infer that the Defendant
used the plastic bags in furtherance of the resale of cocaine.

        Additionally, TBI forensic scientist Agent Harris testified that she examined three
different types of dihydrocodeinone tablets. The police recovered the Vicodin and Lortab
pills in a plastic bag near cocaine, sandwich bags, and a firearm rather than in a prescription
bottle consistent with a theory of lawful possession. Photographs taken by Investigator
Anderson showed that the Defendant had a wallet full of cash in his nightstand drawer next
to a loaded weapon and two cell phones in his bedroom. Furthermore, a total of $2,062 in
cash was seized from the Defendant. Mr. Ellison testified that the Defendant threw a bag
containing drugs and a scale and other items at him when the police arrived. He testified that
the drugs did not belong to him. Mr. Goyer testified that he did not see Mr. Ellison with any
drugs while they were together. Here, the jury considered the evidence and resolved all
apparent inconsistencies in favor of the prosecution’s theory, finding that the Defendant did
in fact possess cocaine and pain medication for resale. Although the Defendant argues that
he was merely a drug user, it is the prerogative of the jury to weigh and evaluate the
evidence. This court does not resolve questions of witness credibility and factual issues, nor
do we re-weigh or re-evaluate the evidence. See State v. Evans, 108 S.W.3d 231, 236 (Tenn.
2003) (citing Bland, 958 S.W.2d at 659). We also decline to substitute our inferences for
those drawn by the trier of fact. See State v. Ross, 49 S.W.3d 833, 845 (Tenn. 2001) (citing
State v. Pike, 978 S.W.2d 904, 914 (Tenn.1998)). Accordingly, we conclude that there was
sufficient evidence to find that the Defendant possessed cocaine and dihydrocodeinone
tablets with the intent to sell or deliver.

        Furthermore, the evidence was sufficient for a reasonable juror to find the Defendant
guilty of possession of a firearm with the intent to go armed while possessing cocaine with
the intent to sell or deliver. “[T]he necessary intent to support a conviction for carrying a
weapon with the intent to go armed may be proved by the circumstances surrounding the
carrying of the weapon.” Cole v. State, 539 S.W.2d 46, 49 (Tenn. Crim. App. 1976). “It is
no defense that a defendant has armed himself solely for the purpose of self-defense.” Taylor
v. State, 520 S.W.2d 370, 371 (Tenn. Crim. App. 1974) (citing Coffee v. State, 72 Tenn.
245). “[T]he plain language of subsection (a) does not evidence a legislative intent to
differentiate between lawful or unlawful possession of a firearm.” State v. Samuel Alan
Ireson, No. E2010-01648-CCA-R3-CD, 2011 WL 2410322, at *6 (Tenn. Crim. App. June
10, 2011), perm. to appeal denied (Tenn. Sept. 21, 2011). The purpose of going armed
should be determined from the facts of each particular case. Hill v. State, 298 S.W.2d 799
(Tenn. 1957).

      Here, the proof established that the police discovered a loaded .38 caliber revolver in
the Defendant’s nightstand drawer next to a holster and a wallet with $667 in cash. On top

                                             -10-
of the nightstand, the police recovered an open box of eighty-count sandwich bags, two small
packages of cocaine, and a plastic bag with twelve Vicodin and Lortab pills. In the bedroom
cabinet, there was a plastic bag with twenty-seven rounds of ammunition for a .38 caliber
revolver. Near these bullets, the police also seized $1,395 in cash in a Crown Royal bag.
Based on the evidence presented at trial, a rational trier of fact could find the Defendant
guilty of possession of a firearm with the intent to go armed during the commission of a
dangerous felony. See also State v. Demario Darnell Thompson, No. W2012-00642-CCA-
R3-CD, 2013 WL 3776985, at *10 (Tenn. Crim. App. July 15, 2013) (finding that proof of
a loaded gun in the glove box within the defendant’s reach constituted sufficient evidence
to support a finding of the specific intent to go armed during the sale of marijuana), perm.
to appeal denied (Tenn. Nov. 13, 2013); State v. Ronnie Paul Trusty, No. W2012-02445-
CCA-R3-CD, 2013 WL 3488150, at *4 (Tenn. Crim. App. July 11, 2013) (finding sufficient
evidence to establish the intent to go armed where law enforcement found a holstered and
loaded .38 caliber handgun in a locked bedroom cabinet next to a bag of marijuana, sandwich
bags, and scales), no perm. to appeal filed.

       Based on the evidence presented at trial, a rational trier of fact could have found
beyond a reasonable doubt that the Defendant was guilty of each of his convictions. The jury
was responsible for weighing and evaluating the evidence and to make reasonable inferences
based on the proof. We conclude that the evidence was sufficient to sustain the Defendant’s
convictions. Accordingly, he is not entitled to relief.

                                     CONCLUSION

       Upon review, we affirm the judgments of the trial court.




                                                   ______________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                            -11-